UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51806 CHINA MARKETING MEDIA HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Texas 76-0641113 (State or other jurisdiction of (I.R.S. Empl. Ident. No.) incorporation or organization) RMA 901 KunTai International Mansion No. 12 Chaowai Street Beijing, 100020, China (Address of principal executive offices, Zip Code) (86)10-59251090 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No[X] The number of shares outstanding of each of the issuer’s classes of common equity, as of May 20, 2011 is as follows: Class of Securities Shares Outstanding Common Stock, no par value TABLE OF CONTENTS PART I – Financial Information Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II – Other Information 11 Item 1. Legal Poceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 14 Item 4. [Removed and Reserved] 14 Item 5. Other Information 14 Item 6. Exhibits 14 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. CHINA MARKETING MEDIA HOLDINGS, INC. (Unaudited) Condensed Consolidated Financial Statements For The Three Months Ended March 31, 2011 and 2010 CHINA MARKETING MEDIA HOLDINGS, INC. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets as of March31, 2011 (Unaudited) and December 31, 2010 F-2 Condensed Consolidated Statements of Operations And Comprehensive Income for the Three Months ended March 31, 2011 and 2010 (Unaudited) F-3 – F-4 Condensed Consolidated Statements of Cash Flows for the Three Months ended March31, 2011 and 2010 (Unaudited) F-5 – F-6 Condensed Consolidated Statement of Changes in Stockholders'Equity for the Three Months ended March31, 2011 (Unaudited) F-7 Notes to Condensed Consolidated Financial Statements (Unaudited) F-8 – F-22 CHINA MARKETING MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Currency expressed in United States Dollars (“US$”), except for number of shares) March 31, 2011 December 31, 2010 (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net Prepaid expenses Advances to suppliers Other receivables Advance to unrelated party - Inventory Due from affiliates Investments held to maturity - Total current assets Otherassets: Investments - cost method Investments - equity method Investments held to maturity – non-current Goodwill Property, plant and equipment, net License agreements, net Deposit on purchase of real estate - Website development costs - Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Taxes payable Other payables Short-term bank loan - Total current liabilities Long-term liabilities: Deferred tax liability - Total liabilities Commitments and contingencies Stockholders’ equity: Common stock, no par value, 100,000,000 shares authorized, 28,686,002 shares issued and outstanding, Additional paid-in capital Statutory reserve Retained earnings Accumulated other comprehensive income Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. F-2 CHINA MARKETING MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended March 31, Revenue $ $ Cost of revenue ) ) Gross profit Operating expenses: Salaries and related benefits expenses ) ) Selling, general and administrative expenses ) ) Total operating expenses ) ) Income from operations Other income (expenses): Interest income - Interest expenses ) ) Investment loss in equity investments ) ) Other income Total other income (expenses) ) Income from continuing operations before income taxes Income tax expense ) ) Income from continuing operations, net of tax Discontinued operations, net of tax - ) NET INCOME $ $ Net loss attributable to non-controlling interests - Net income attributable to China Marketing Media Holdings, Inc. $ $ See accompanying notes to condensed consolidated financial statements. F-3 CHINA MARKETING MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (CONTINUED) (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended March 31, Earnings per share – basic and diluted: Income from continuing operations attributable to China Marketing Media Holdings, Inc. common stockholders $ $ Discontinued operations attributable to China Marketing Media Holdings, Inc. common stockholders $ $ ) Net income attributable to China Marketing Media Holdings, Inc. common stockholders $ $ Weighted average common shares outstanding – basic and diluted NET INCOME $ $ Other comprehensive income: - Foreign currency translation gain (loss) ) COMPREHENSIVE INCOME $ $ Comprehensive loss attributable to non-controlling interests $ - $ Comprehensive income attributable to China Marketing Media Holdings, Inc. $ $ See accompanying notes to condensed consolidated financial statements. F-4 CHINA MARKETING MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Currency expressed in United States Dollars (“US$”)) (Unaudited) Three months ended March 31, Cash flows from operating activities: Income from continuing operations $ $ Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Amortization and depreciation Bad debt expense - Equity investment loss from unconsolidated subsidiaries Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and advances to suppliers Other receivables ) ) Inventory ) Accounts payable Accrued expenses ) ) Deferred revenue Taxes payable ) Other payables Deferred tax liability ) - Net cash provided by operating activities – continuing operations Net cash used in discontinued operations - ) Net cash provided by operating activities Cash flows from investing activities: Advances made to affiliates ) ) Advances made to unrelated party ) - Purchase of property, plant and equipment ) ) Payment of website development costs ) - Deposit on purchase of real estate ) - Proceeds from disposal of property, plant and equipment - Purchase of investments held to maturity ) - Purchase of intangible assets ) - Net cash used in investing activities – continuing operations ) ) Net cash used in discontinued operations - - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from short-term bank loan - Net cash provided by financing activities - See accompanying notes to condensed consolidated financial statements. F-5 CHINA MARKETING MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (Currency expressed in United States Dollars (“US$”)) (Unaudited) Three months ended March 31, Effect of exchange rate changes in cash and cash equivalents NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) BEGINNING OF PERIOD END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $
